DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on July 18, 2022 was filed after the mailing date of the Notice of Allowance on April 18, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.	Applicant has previously canceled claims 4, 11, and 18.  
5.	Claims 1-3, 5-10, 12-17, and 19-20 are allowed.
6.	Claims 1-3, 5-10, 12-17, and 19-20 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Habashy (US Pat. Pub. 2009/0164188) fails to anticipate or render obvious a method for determining a potential drilling location, comprising: determining elastic and mechanical properties from a well-log using a rock-physics study, cross-plotting the elastic and the mechanical properties, identifying, based on the cross-plotting of the elastic and mechanical properties, zones within a shale reservoir based on a total organic content, and identifying a first sweet spot based on the identified zones, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 8 is allowed because the closest prior art, Habashy (US Pat. Pub. 2009/0164188) fails to anticipate or render obvious a computing system, comprising: determining elastic and mechanical properties from a well-log using a rock-physics study, cross-plotting the elastic and the mechanical properties, identifying, based on the cross-plotting of the elastic and mechanical properties, zones within a shale reservoir based on a total organic content, and identifying a first sweet spot based on the identified zones, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 15 is allowed because the closest prior art, Habashy (US Pat. Pub. 2009/0164188) fails to anticipate or render obvious a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations, the operations comprising: determining elastic and mechanical properties from a well-log using a rock-physics study, cross-plotting the elastic and the mechanical properties, identifying, based on the cross-plotting of the elastic and mechanical properties, zones within a shale reservoir based on a total organic content, and identifying a first sweet spot based on the identified zones, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        7/28/2022